DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/798,453 filed 02/24/2020 is a continuation of 14/781,599 filed 10/01/2015 now U.S. Patent 10,610,971 and having 1 RCE-type filing therein. 
14/781,599 is a national stage entry of PCT/DE2014/100118 with international filing date of 04/03/2014. 
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of priority documents (i.e., application numbers 10 2013 112 033.4 and 10 2013 103 370.9, both filed in Germany on 10/31/2013 and 04/04/2013, respectively) have been filed in parent 14/781,599 filed on 10/01/2015.
Two Information Disclosure Statements
The two information disclosure statements both submitted on 05/22/2020 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting “original focal depth” because without importing explanation from the written description it is unclear how there is an original focal depth and another different focal depth. The Office recommends adding “self-focusing” to the claim to remedy this indefiniteness. 
Dependent claims 2-20 do not alleviate the indefiniteness of claim 1 and are rejected for incorporating the indefiniteness from the independent claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/006736 A2 to Herman et al. (“Herman”).
Regarding independent claim 1, Herman teaches in Figure 7(c) of a device for modifying a region (i.e., filamentation. See page 22, lines 13-14) of a substrate (i.e., plate 48, See page 22, lines 13-14) , the device comprising:
a laser radiation source 10 configured to produce pulsed laser radiation (i.e., pulses mentioned throughout entire specification);
a laser machining head 12 arranged to receive the pulsed laser radiation from the laser radiation source 10 and direct it toward the substrate 48; and
a transmissive medium (i.e., higher plate number 42) having a higher intensity-dependent refraction index than air (i.e., basis in fact is that 42 is a transparent glass-type plate) arranged between the laser machining head 12 and the substrate 48 such that an individual pulse of the pulsed laser radiation from the laser machining head is deflected (i.e., filamentation in 42) through the transmissive medium 42 and across a thickness (i.e., filamentation in 48) of the substrate 48 from an original focal depth (i.e., upper most filamentation in top most section of 42) to a focal depth different (i.e., bottom most filamentation in bottom most section of 48) from the original focal depth to modify the substrate 48 along a beam axis of the laser radiation in a region of a recess or a through-opening (i.e., as per abstract and throughout specification this is a step in preparation for cleaving) to be formed in the substrate 48 without removing (i.e., this is filamentation only) an amount of material of the substrate 48 necessary to form the recess or the through-opening (i.e., cleaving),
wherein a length between the focal depths (given that the original focal depth is the upper most filamentation in top most section of 42 WHILE the other focal depth is the bottom most filamentation in bottom most section of 48: therefore there is at least one embodiment such that the difference in length between the focal depths is greater than the thickness of number 48) is greater than and extends across the thickness (i.e., vertical direction) of the substrate 48.
Refer to page 22, line 13-page 23, line 12 for explanation of embodiment of Figure 7(c).
Regarding claims 8-10, Herman teaches all the limitations with respect to the material for the claimed transmissive medium which is the same as the top substrate for Figure 7(c) of Herman as taught in page 6, lines 14-17.  
Regarding claim 11, Herman teaches throughout entire specification that the filamentation may be internal to substrate only OR parameters changed and surface included. 
Regarding claims 12-13, Herman teaches in one embodiment of pulses less than about 10 ps which is squarely within the ranges of claims 12 and 13. 
Regarding claim 14, Herman teaches that the focal depths are separated by at least 30um because Herman teaches of one embodiment where a glass substrate is 1mm therefore the distance between the claimed original focal depth and the different focal depth is separated by at least a difference of 1mm for Herman’s Figure 7(c) embodiment.  
Allowable Subject Matter
Claims 2-7 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895